The defendant’s petition for certification for appeal from the Appellate Court, 33 Conn. App. 782 (AC 11438), is granted, limited to the following issue:
*917The Supreme Court docket number is SC 14929.
Ramona S. Carlow, special public defender, in support of the petition.
John A. East III, deputy assistant state’s attorney, in opposition.
Decided May 12, 1994
“Did the Appellate Court properly conclude that a misstatement of the law on the duty to retreat imposed by General Statutes § 53a-19 (b) contained in the trial court’s jury instruction was harmless beyond a reasonable doubt?”